Citation Nr: 0804732	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  03-12 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for a left knee injury with symptomatic 
chondromalacia of the patella and synovitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The veteran has verified service in the National Guard from 
January 9, 1977 to April 17, 1977, and from July 25, 1978, to 
July 29, 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted a 10 percent evaluation for 
the disability on appeal effective April 11, 2000.  In his 
July 2001 notice of disagreement (NOD), the veteran indicated 
that he believed he was entitled to a 30 percent rating.  On 
a claim for an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 10 percent rating is not a full grant of the 
benefits sought on appeal, and since the veteran did not 
withdraw his claim of entitlement to a higher rating, the 
matter remains before the Board for appellate review.

In September 2007, the veteran presented testimony at a 
personal hearing conducted at the Portland RO before Kathleen 
K. Gallagher, the Veterans Law Judge (VLJ) who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking an increased evaluation for his 
service-connected left knee injury with symptomatic 
chondromalacia of the patella and synovitis.  The Board 
observes that the veteran is in receipt of monthly benefits 
from the Social Security Administration (SSA).  In this 
regard, an April 2004 VA treatment entry reflected that the 
veteran was in receipt of SSA benefits.  During his September 
2007 hearing, the veteran submitted a March 2003 SSA award 
letter.  The March 2003 award letter stated that the veteran 
became disabled for SSA purposes in January 2002 but it did 
not list the disabilities or reasons why the veteran was 
considered disabled.  Further, the decision to grant the 
benefits and the records upon which that decision was based 
are not associated with the claims file.  The U.S. Court of 
Appeals for Veterans Claims has held that, where VA has 
notice that the veteran is receiving disability benefits from 
the SSA, and that records from that agency may be relevant, 
VA has a duty to acquire a copy of the decision granting 
Social Security disability benefits, and the supporting 
medical documents on which the decision was based.  See Hayes 
v. Brown, 9 Vet. App. 67 (1996).  Although the veteran did 
not indicate why he was in receipt of SSA benefits, the mere 
fact that he submitted the award letter during his hearing 
suggests that these records might be relevant to his claim.  
The Board also notes that the veteran was granted SSA 
benefits during the pendency of this increased rating claim.  
As such, a remand is necessary to obtain the SSA records and 
associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request SSA records 
pertaining to March 2003 SSA award letter, 
including a copy of the decision granting 
Social Security disability benefits, and 
the supporting medical documents on which 
the decision was based.  Please document 
all efforts to obtain these records, and 
the SSA must provide a negative response 
if any records are not available.

2.  Thereafter, the RO/AMC should 
readjudicate the claim for entitlement to 
an increased evaluation for a left knee 
injury with symptomatic chondromalacia of 
the patella and synovitis.  If such action 
does not resolve the claim, a supplemental 
statement of the case (SSOC) should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



